In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1936 
TAMARA M. LOERTSCHER, 
                                                   Plaintiff‐Appellee, 

                                 v. 

ELOISE ANDERSON, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 

        Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
       No. 3:14‐cv‐00870‐jdp — James D. Peterson, Chief Judge. 
                     ____________________ 

     ARGUED OCTOBER 26, 2017 — DECIDED JUNE 18, 2018 
                ____________________ 

   Before FLAUM, RIPPLE, and MANION, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Tamara  M.  Loertscher  brought  this 
action under 42 U.S.C. § 1983 challenging the constitutionality 
of 1997 Wisconsin Act 292 (“Act 292” or “the Act”), a legisla‐
tive measure designed to address the effects of prenatal sub‐
stance abuse. Act 292 brings unborn children and their moth‐
ers within the jurisdiction of the juvenile courts if the mothers 
exhibit a habitual lack of self‐control with respect to alcohol 
or drugs that raises a substantial health risk for their unborn 
2                                                        No. 17‐1936 

children.  Ms. Loertscher  was  subjected  to  the  provisions  of 
the statute when, after seeking treatment at a county health 
facility, her caregivers determined that she was pregnant and 
that she had tested positive for methamphetamine, ampheta‐
mines, and tetrahydrocannabinol. Pursuant to the provisions 
of the Act, the state court ordered Ms. Loertscher to report to 
an  alcohol  and  drug  abuse  treatment  center  for  assessment 
and possible treatment. When she failed to comply with the 
order,  the  court  found  her  in  contempt  and  placed  her  in 
county detention. She eventually agreed to participate in the 
program. 
    Ms. Loertscher later instituted this federal action against 
several  state  and  county  officials  in  which  she  challenged 
Act 292 on a variety of constitutional grounds. While her ac‐
tion was pending in district court, Ms. Loertscher moved out 
of Wisconsin. The defendants then filed a motion to dismiss 
the action on the grounds that the case now was moot; that 
motion was denied.  
    On  cross  motions  for  summary  judgment,  the  district 
court  concluded  that  Act  292  was  void  for  vagueness  and, 
therefore, granted injunctive relief to Ms. Loertscher against 
the state defendants. The court determined, however, that the 
county defendants were not personally liable, and, therefore, 
Ms. Loertscher  was  not  entitled  to  monetary  damages.  The 
state defendants appealed the district court’s entry of injunc‐
tive  relief;  Ms.  Loertscher  did  not  cross  appeal  the  entry  of 
judgment for the county defendants on her damages claims.  
   We conclude that Ms. Loertscher’s case is moot. She has 
moved out of the State of Wisconsin and has no plans to re‐
turn.  Consequently,  it  is  not  reasonably  likely  that  she  will 
No. 17‐1936                                                          3 

again be subject to the Act’s provisions. Accordingly, we va‐
cate the district court’s entry of judgment against the state de‐
fendants and remand with instructions to dismiss the action 
as moot. 
    
                                  I 
                         BACKGROUND 
                                 A. 
                                  1. 
    In 1997, the Wisconsin Supreme Court held, as a matter of 
statutory construction, that the definition of child in Wiscon‐
sin’s  Children’s  Code  did  not  include  unborn  children.  See 
Wisconsin ex rel. Angela M.W. v. Kruzicki, 561 N.W.2d 729, 740 
(Wis.  1997).  In  response,  the  Wisconsin  Legislature  enacted 
Act  292  “[t]o  ensure  that  unborn  children  are  protected 
against the harmful effects resulting from the habitual lack of 
self‐control  of  their  expectant  mothers  in  the  use  of  alcohol 
beverages, controlled substances or controlled substance ana‐
logs, exhibited to a severe degree.” Wis. Stat. § 48.01(2)(bm). 
The law effectuates this purpose by bringing within the juris‐
diction of the juvenile courts unborn children and their moth‐
ers when the mothers’ consumption of alcohol or controlled 
substances places their unborn children at  risk.  Specifically, 
Wisconsin Statutes section 48.133 provides: 
       The  court  has  exclusive  original  jurisdiction 
       over  an  unborn  child  alleged  to  be  in  need  of 
       protection or services which can be ordered by 
       the  court  whose  expectant  mother  habitually 
4                                                               No. 17‐1936 

           lacks  self‐control  in  the  use  of  alcohol  bever‐
           ages,  controlled  substances  or  controlled  sub‐
           stance analogs, exhibited to a severe degree, to 
           the extent that there is a substantial risk that the 
           physical health of the unborn child, and of the 
           child  when  born,  will  be  seriously  affected  or 
           endangered  unless  the  expectant  mother  re‐
           ceives prompt and adequate treatment for that 
           habitual lack of self‐control. The court also has 
           exclusive  original  jurisdiction  over  the  ex‐
           pectant mother of an unborn child described in 
           this section. 
    The process of bringing an unborn child and the mother 
within the jurisdiction of the court begins with a report by a 
person,  usually  a  physician  or  relative,  “who  has  reason  to 
suspect that an unborn child has been abused or who has rea‐
son  to  believe  that  an  unborn  child  is  at  substantial  risk  of 
abuse.”  Wis.  Stat.  § 48.981(2)(d).  Wisconsin  Statutes  section 
48.981 sets forth the process that follows the report, which has 
been implemented by the Wisconsin Department of Children 
and Families.1 Specifically, a case worker must decide if there 
is reasonable suspicion to believe that the conditions of sec‐
tion 48.133 are met. If there is reasonable suspicion, then the 
report  will  be  “screened  in.”2  At  that  point,  an  assessment 
worker “shall initiate a diligent investigation to determine if 
the  unborn  child  is  in  need  of  protection  or  services.”  Wis. 
Stat. § 48.981(3)(c)(1)(a). 

                                                 
1  See  R.169‐1  (“Child  Protective  Services  Access  and  Initial  Assessment 

Standards”).  
2 See id. at 22.  
No. 17‐1936                                                                  5 

    If  the  report  appears  accurate,  the  worker  will  “offer  to 
provide appropriate services.” Id. § 48.981(3)(c)(3). If the ex‐
pectant mother refuses, the  assessment  worker  must  decide 
whether  to  pursue  a  formal  petition  for  an  unborn  child  in 
need  of  protective  services  (“UCHIPS”).  Id.  If  the  case  pro‐
ceeds  and  the  mother  is  held  temporarily,3  a  court  intake 
worker reviews the case to decide if it should go forward. At 
this point,  there are several ways that  the case might be re‐
solved  informally;  these  include  the  mother’s  submitting  to 
counseling, alcohol or drug abuse assessment, or outpatient 
treatment. Wis. Stat. § 48.245(1), (2)(a).  
    If the UCHIPS petition actually is filed, procedural protec‐
tions come into play, including a plea hearing, a factfinding 
hearing before a judge or jury, and a final dispositional hear‐
ing. See Wis. Stat. §§ 48.30, 48.31. At this stage, the mother is 
entitled to counsel regardless of ability to pay. See Wis. Stat. 
§§  48.27(4)(b)(2),  48.243(1)(e).  If  the  court  finds  that  the  un‐
born child is in need of protection or service, it must order the 
least restrictive care and treatment plan sufficient to protect 
the well‐being of the child. See Wis. Stat. §§ 48.347, 48.355(1). 
Among  the  options  are  counseling,  treatment,  supervision, 
placement  at  the  home  of  an  adult  relative  or  friend,  or,  at 
most,  inpatient  alcohol  or  drug  treatment.  See  Wis.  Stat. 
§ 48.347. Inpatient treatment can be ordered only if an assess‐
ment has been conducted by an approved treatment facility. 
See Wis. Stat. §§ 48.31(4), 48.547(4). 

                                                 
3 The Act provides for temporary custody of the expectant mother if there 

is an immediate danger to the unborn child. Custody includes placement 
(1) in the home of an adult friend or relative, (2) in a licensed community‐
based residential facility, (3) in a hospital, or, in some situations (4) in an 
emergency treatment facility. Wis. Stat. § 48.207(1m). 
6                                                         No. 17‐1936 

                                                    2. 
    In  the  summer  of  2014,  Ms.  Loertscher  went  to  Taylor 
County Human Services Department (“the County”) to deter‐
mine if she was pregnant and to seek treatment for her hypo‐
thyroidism, which had gone untreated due to her inability to 
afford  her  medication.  She  was  referred  to  the  Eau  Claire 
Mayo  Clinic  Hospital.  There  her  caregivers  confirmed  her 
pregnancy,  and  she  also  tested  positive  for  methampheta‐
mine,       amphetamines,       and      tetrahydrocannabinol.4 
Ms. Loertscher told the treating physician that she intended 
not to use drugs during her pregnancy so that she could have 
a healthy child. That evening, Ms. Loertscher was voluntarily 
admitted to the Mayo Clinic Behavioral Health Unit. 
   The following morning, Ms. Loertscher received her thy‐
roid medication. A psychiatrist spoke with her about her thy‐
roid  condition  and  also  inquired  about  her  past  drug  use. 
Ms. Loertscher stated that she had been self‐medicating with 
marijuana  and  methamphetamine.  Later  that  evening, 
Ms. Loertscher  met  with  an  obstetrician,  Dr.  Jennifer  Bantz, 
and admitted to smoking methamphetamine daily, but stated 
that she had cut back to “two to three times a week” after dis‐
covering that she was pregnant.5 Ms. Loertscher also reported 
that she had used marijuana throughout her pregnancy and 
had consumed alcohol “a few times,” but could not provide 
Dr. Bantz with “a specific amount.”6  


                                                 
4 Tetrahydrocannabinol or THC is the active ingredient in marijuana. 

5 R.1‐2 at 15. 

6 Id. at 16.  
No. 17‐1936                                                         7 

    Ms. Loertscher’s condition and drug use was reported to 
a social worker at the hospital, Corey Everson, who then re‐
ported to the County that Ms. Loertscher’s behavior was put‐
ting her baby in serious danger. Subsequently, a County ac‐
cess  worker  “screened  in”  the  case.  Later,  an  assessment 
worker,  Julie  Clarkson,  requested  Ms.  Loertscher’s  medical 
records and also notified her that there was an open investi‐
gation.  When  Clarkson  spoke  to  Ms. Loertscher,  she  denied 
recent drug use or any use of alcohol in the prior year. Clark‐
son informed Ms. Loertscher that the tests indicated drug use 
within  the  last  few  days;  at  that  point,  Ms. Loertscher  told 
Clarkson  that  she  did  not  want  to  work  with  the  County.7 
Clarkson asked Ms. Loertscher to agree to an inpatient drug 
treatment facility, but Ms. Loertscher refused.8  
    A formal UCHIPS petition was filed, and the County held 
Ms. Loertscher at the Mayo Clinic Hospital to allow for a tem‐
porary  custody hearing  the following day. The County also 
appointed  a  guardian  ad  litem  for  Ms.  Loertscher’s  unborn 
child. 
    On August 5, the guardian ad litem and county personnel 
attended  a  confidential  hearing  in  juvenile  court.  Hospital 
staff arranged for Ms. Loertscher to participate in the hearing 
by phone; Ms. Loertscher stated, however, that she would not 
continue with the call in the absence of counsel and left the 
room.9  

                                                 
7 R.169‐4 at 12.  

8 Id. 

9 R.1‐2 at 7, 9–10. 
8                                                       No. 17‐1936 

    At  the  hearing,  Dr.  Bantz  testified  regarding  the  conse‐
quences of Ms. Loertscher’s drug use. She stated that mothers 
on  methamphetamine  “tend  to  be  underweight,  and  [their] 
babies tend to be smaller at the gestational age.”10 She stated 
that,  for  those  children,  “there  is  a  suggestion  of  cognitive 
problems  later  on.”11  Dr.  Bantz  also  stated  that 
Ms. Loertscher’s  continued  use  of  methamphetamine  could 
put her child at risk for cognitive problems and would “di‐
rectly affect her ability to … make good decisions” related to 
nutrition and prenatal care.12 Finally, she testified that she did 
not  believe  Ms.  Loertscher  would  avail  herself  of  voluntary 
treatment options because Ms. Loertscher had refused prior 
offers of treatment.13  
    The  state  court  found  probable  cause  that  the  statutory 
standards had been met.14 The court ordered Ms. Loertscher 
to report to an alcohol and drug abuse treatment center for an 
assessment and possible treatment.15  
   Two weeks after the hearing, Ms. Loertscher still had not 
complied  with  the  order.  As  a  result,  she  was  held  in  con‐
tempt and placed in county detention.16 Ms. Loertscher even‐


                                                 
10 Id. at 17.  

11 Id.  

12 Id. at 18–19.  

13 See id. at 20–21. 

14 See id. at 28. 

15 See R.1‐3 at 4. 

16 See R.1‐8 at 25–27. 
No. 17‐1936                                                       9 

tually agreed to participate in a drug assessment and was re‐
leased. After the assessment, her treatment plan involved at‐
tending  prenatal  appointments  and  submitting  to  random 
drug tests one to three times per week. 
   Ms. Loertscher gave birth to a healthy boy on January 23, 
2015.  
       
                                                    B. 
    On  December  15,  2014,  Ms.  Loertscher  filed  this  action 
against the Wisconsin Attorney General and the Secretary of 
the Department of Children and Families for the State of Wis‐
consin. She alleged that Act 292 violated her rights under the 
First, Fourth, Fifth, Ninth, and Fourteenth Amendments. She 
requested declaratory relief as well as a preliminary and per‐
manent injunction. 
     Ms. Loertscher filed an amended complaint on November 
6,  2015.  In  addition  to  her  original  demands,  the  amended 
complaint  sought  compensatory  and  punitive  damages 
against  several  county  defendants  under  42  U.S.C.  §  1983.17 
The  amended  complaint  also  brought  to  light  that 
Ms. Loertscher had  moved out  of  the State  of  Wisconsin. In 
response,  the  defendants  filed  a  motion  to  dismiss  on  the 
ground  that Ms. Loertscher’s move rendered the  case moot. 
The  district  court  denied  the  motion  on  the  ground  that 
Ms. Loertscher’s action fell within the exception to mootness 
for cases capable of repetition but evading review.18  

                                                 
17 See R.66 at 25. 

18 See R.118 at 4. 
10                                                              No. 17‐1936 

    Following  discovery,  the  parties  filed  cross  motions  for 
summary judgment. The court concluded that the provision 
of Act 292 that brings expectant mothers under the jurisdic‐
tion  of  the  juvenile  courts,  Wis.  Stat.  §  48.133,  was  void  for 
vagueness. According to the district court, the first part of sec‐
tion  48.133,  which  requires  that  the  expectant  mother  “se‐
verely  and  habitually  lack  self‐control  in  the  use  of  alcohol, 
controlled  substance,  or  controlled  substance  analogs,”  is 
vague because it does not specify how much of the prohibited 
activity  brings  an  expectant  mother  within  the  Act’s  cover‐
age.19 The district court also concluded that the second part of 
the statute, directed to a “substantial risk” of harm to the un‐
born child, is “doubly indeterminate” because “substantial” 
and “risk” are matters of degree.20 The court particularly was 
troubled by the inability of the physician witnesses to quan‐
tify a precise amount of drug use that would put an unborn 
child in jeopardy. The district court therefore declared Act 292 
unconstitutional,  granted  summary  judgment  to 
Ms. Loertscher  against  the  state  defendants,  and  issued  a 
statewide injunction against Act 292’s operation.  
    The  district  court,  however,  entered  summary  judgment 
in favor of the county defendants on Ms. Loertscher’s dam‐
ages claims. It concluded that Ms. Loertscher had not identi‐
fied “a municipal policy, practice, or custom responsible for the 
alleged  constitutional  violation.”21  Instead,  Ms.  Loertscher 

                                                 
19 See R.240 at 24–27. 

20 Id. at 27.  

21 See id. at 33–39 (citing Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 

658 (1978)). 
No. 17‐1936                                                             11 

simply was trying to hold the county defendants liable for im‐
plementing a state mandate. 
   The state  defendants timely appealed  the district court’s 
entry  of  summary  judgment  against  them.22  Ms.  Loertscher 
did  not  cross  appeal  the  entry  of  judgment  in  favor  of  the 
county defendants on her damages claims. 
      
                                                    II 
     Before  we  address  the  parties’  arguments  on  the  merits, 
we  first  must  address  a  threshold  question:  whether 
Ms. Loertscher’s move out of the State of Wisconsin renders 
this appeal moot.23 The question whether Ms. Loertscher’s de‐
parture from Wisconsin rendered her claim for injunctive re‐
lief moot is a question of law that we review de novo. See Free‐
dom from Religion Found., Inc. v. Concord Cmty. Sch., 885 F.3d 
1038, 1045 (7th Cir. 2018) (“We also consider legal questions 
of mootness de novo … .”). 
       
       
       

                                                 
22 The state defendants also filed an emergency motion to stay the district 

court’s  injunction,  which  we  denied.  The  Supreme  Court  subsequently 
stayed the district court’s injunction pending the outcome of this appeal. 
See Anderson v. Loertscher, 137 S. Ct. 2328 (2017). 
23 As previously noted, the only substantive issue before us is the propri‐

ety of the district court’s injunction. Although Ms. Loertscher’s complaint 
also sought damages against the county defendants, the district court en‐
tered  summary  judgment  in  favor  of  the  county  defendants,  and 
Ms. Loertscher has not appealed that ruling.  
12                                                      No. 17‐1936 

                                 A. 
     “To  invoke  federal  jurisdiction,  a  plaintiff  must  show  a 
‘personal stake’ in the outcome of the action.” United States v. 
Sanchez‐Gomez,  138  S.  Ct.  1532,  1537  (2018)  (quoting  Genesis 
HealthCare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)). “This re‐
quirement ensures that the Federal Judiciary confines itself to 
its  constitutionally  limited  role  of  adjudicating  actual  and 
concrete disputes, the resolutions of which have direct conse‐
quences  on  the  parties  involved.”  Id.  (quoting  Genesis 
HealthCare, 569 U.S. at 71). Moreover, this requirement must 
be met “at all stages of review.” Id. (quoting Preiser v. Newkirk, 
422 U.S. 395, 401 (1975)). “Article III, § 2 of the Constitution 
grants jurisdiction to federal courts to adjudicate only ‘actual, 
ongoing  controversies.’”  Brown  v.  Bartholomew  Consol.  Sch. 
Corp., 442 F.3d 588, 596 (7th Cir. 2006) (quoting Honig v. Doe, 
484 U.S. 305, 317 (1988)). “There is thus no case or controversy, 
and a suit becomes moot, ‘when the issues presented are no 
longer “live” or the parties lack a legally cognizable interest 
in  the  outcome.’”  Chafin  v.  Chafin,  568  U.S.  165,  172  (2013) 
(quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)). In 
an action seeking injunctive relief, the requirement of a live 
controversy “ordinarily means that, once the threat of the act 
sought to be enjoined dissipates, the suit must be dismissed 
as moot.” Brown, 442 F.3d at 596.  
    An action seeking to enjoin the operation of an unconsti‐
tutional policy or practice may become moot if the plaintiff is 
removed from the geographical jurisdiction of the issuing au‐
thority. For example, in Camreta v. Greene, 563 U.S. 692 (2011), 
as  part  of  a  child  abuse  investigation,  a  student  was  inter‐
viewed at her school by a caseworker and a prosecutor. The 
No. 17‐1936                                                       13 

student’s mother challenged the constitutionality of the inter‐
view  on  Fourth  Amendment  grounds.  The  Ninth  Circuit 
ruled  that  the  caseworker  and  prosecutor  had  violated  the 
Fourth Amendment, but concluded that they were entitled to 
qualified immunity. The caseworker and the prosecutor then 
sought  a  writ  of  certiorari  challenging  the  appellate  court’s 
determination  that  their  actions  were  illegal.  Following  the 
grant of certiorari, the Supreme Court discovered that the stu‐
dent had moved to Florida and had no intention of returning. 
In light of this move, and the fact that the student was “only 
months away from her 18th birthday,” the student could “no 
longer  claim  the  plaintiff’s  usual  stake  in  preserving  the 
court’s holding” because “she face[d] not the slightest possi‐
bility of being seized in a school in the Ninth Circuit’s juris‐
diction as part of a child abuse investigation.” Id. at 710–11. 
The  Court  therefore  concluded  that  the  case  was  moot  and 
vacated  that  part  of  the  Ninth  Circuit’s  opinion  concerning 
the constitutionality of the interview. 
     Similarly, in Ortiz v. Downey, 561 F.3d 664 (7th Cir. 2009), 
we held that an inmate’s claim for injunctive relief against the 
allegedly  unconstitutional  actions  of  prison  officials  was 
mooted by his transfer out of that facility. We observed that, 
following  his  transfer  “[t]here  [wa]s  no  realistic  possibility 
that Mr. Ortiz will again be incarcerated in the same state fa‐
cility and therefore be subject to the actions of which he com‐
plain[ed] here.” Id. at 668. Consequently, “[a]ny relief that our 
judgment  might  permit  would  be  purely  speculative  in  na‐
ture.” Id.  
    The same principle applies when injunctive relief has been 
sought against a state statute or a local ordinance, as opposed 
to a policy or practice. Cooley v. Granholm, 291 F.3d 880 (6th 
14                                                           No. 17‐1936 

Cir.  2002),  is  one  example.  In  Cooley,  two  physicians  chal‐
lenged a Michigan statute banning physician‐assisted suicide. 
While the action was pending, one of the physicians retired 
and the other moved to California, but planned to “return to 
Michigan to practice sometime in the future if he c[ould] find 
a suitable job.” Id. at 882. The Sixth Circuit held that, because 
neither physician practiced medicine in Michigan any longer, 
“the case ha[d] completely lost ‘its character as a present live 
controversy  of  the  kind  that  must  exist  if  [the  Court  is]  to 
avoid advisory opinions on abstract propositions of law.’” Id. 
at 883 (second alteration in original) (quoting Hall v. Beals, 396 
U.S. 45, 48 (1969)). The physicians had “no ‘legally cognizable 
interest in the outcome,’” and, therefore, the case was moot. 
Id. (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). 
    The Eleventh Circuit followed the same course in Lucero v. 
Trosch, 121 F.3d 591 (11th Cir. 1997). There, a physician, who 
owned a health clinic that provided reproductive services in‐
cluding abortions, brought an action against abortion protes‐
tors under both federal law and Alabama nuisance law. The 
district court denied the physician’s request for a preliminary 
injunction  under  federal  law,  but  granted  a  preliminary  in‐
junction on the nuisance claim. Both parties appealed. After 
oral argument, the court discovered that “Dr. Lucero had sold 
the Clinic and that he and his family … no longer liv[ed] in 
Alabama.”  Id.  at  595.  The  court  held  that  “[b]ecause 
Dr. Lucero and his family no longer reside[d] in Alabama and 
no longer own[ed] or operate[d] the Clinic, any claims for in‐
junctive relief [we]re moot as to them.” Id. at 596.24  

                                                 
24 Dr. Lucero’s claim for monetary relief survived, as did the claim for in‐

junctive relief by All Women’s Inc., the entity which had purchased all of 
No. 17‐1936                                                                 15 

    In this case, the only issue before us is the appropriateness 
of the district court’s statewide injunction precluding the op‐
eration of Act 292. Ms. Loertscher has moved out of Wiscon‐
sin and is no longer subject to Act 292’s provisions. In her dep‐
osition, she testified that she had no “plans to return back to 
Wisconsin to live.”25 The threat that she may be subjected to 
Act  292  is  no  longer  existent.  Thus,  Ms. Loertscher  is  no 
longer in need of any protection from the operation of the stat‐
ute.26  Ms. Loertscher’s  claim  for  injunctive  relief—the  only 
one before us—has been mooted as a result of her move. 



                                                 
the assets of Dr. Lucero’s clinic and continued to operate a clinic in much 
the same manner as Dr. Lucero had. Lucero v. Trosch, 121 F.3d 591, 596–97 
(11th Cir. 1997).  
25 R.237 at 48 (Loertscher Dep. 174).  

26 Contrary to Ms. Loertscher’s assertions in her brief, the record does not 

support  the  conclusion  that  “she  has  contemplated  a  move  back  to  the 
state to be closer to her family.” Appellee’s Br. 31. The only record material 
cited in support of this assertion is Ms. Loertscher’s deposition testimony, 
in which the following colloquy took place: 
           Q         Do you have any plans to return back to Wiscon‐
           sin to live? 
           A           Not to live. No. 
           … 
           Q       And  do  you  know  right  now  when  you  have 
           plans to visit Wisconsin again? 
           A           Besides this visit, no. 
           Q       Would  you  ever  consider  living  in  Wisconsin 
           again? 
16                                                                   No. 17‐1936 

                                                    B. 
   Ms. Loertscher maintains that, even if her claim is moot, 
her claim falls within the exception to mootness for cases “ca‐
pable of repetition, yet evading review.” Sanchez‐Gomez, 138 

                                                 
           A      It’s a hard question, because I would like to be‐
           cause my family is there, you know.  
           … 
           A      … The question was do I – would I ever live in 
           Wisconsin again? 
           Q           Correct. 
           A         It’s a hard question to answer, because I do have 
           some family there that’s slightly still supportive that I’d 
           like to see, but I feel like I can’t. I guess that’s the best way 
           I can answer your question. I can’t answer it a yes or a no 
           because it’s kind of both.  
R.237 at 48 (Loertscher Dep. 174–75) (emphasis added).  
     Nor is there evidence that Ms. Loertscher “moved out of the state in 
part because of her fear of harassment or future intervention by local offi‐
cials related to the issues in this case.” See Appellee’s Br. 31. Again, the 
only record evidence in support of this statement is the above deposition 
testimony  which  is  silent  regarding  her  fear  of  harassment.  Thus, 
Ms. Loertscher’s situation is not analogous to that of the plaintiff in Artway 
v. Attorney General of New Jersey, 81 F.3d 1235 (3d Cir. 1996). There, a sex 
offender,  who  had  been  released  from  prison,  “lived  in  New  Jersey—
where he established a home, a family, and a job”—until New Jersey en‐
acted a mandatory registration system for sex offenders. Id. at 1246. He left 
shortly after the law was passed so that he did not have to register, but 
had  “sworn  to  his  desire  to  return  if  [the  law]  [wa]s  invalidated.”  Id. 
Ms. Loertscher has not established that Act 292 prompted her departure 
from Wisconsin or that the fear of Act 292’s provisions is preventing her 
from returning to Wisconsin.  
No. 17‐1936                                                             17 

S.  Ct.  at  1540  (internal  quotation  marks  omitted).  This  doc‐
trine  applies  only  in  “exceptional  situations,”  Spencer  v. 
Kemna, 523 U.S. 1, 17 (1998) (internal quotation marks omit‐
ted), when two conditions are met: “(1) the challenged action 
is in its duration too short to be fully litigated prior to its ces‐
sation or expiration, and (2) there is a reasonable expectation 
that the same complaining party will be subjected to the same 
action  again,”  Sanchez‐Gomez,  138  S.  Ct.  at  1540  (quoting 
Turner v. Rogers, 564 U.S. 431, 439–40 (2011)); see also Spencer, 
523 U.S. at 17. When these requirements are met, the plaintiff 
retains a personal stake in the outcome of the appeal.  
    Ms. Loertscher does not retain a stake in the outcome of 
this appeal, which concerns only injunctive relief. Her volun‐
tary and permanent departure from the State, which enacted 
and administers the law which she challenges, makes the pos‐
sibility of her once again being subject to the statute a matter 
of pure speculation.  
    Ms. Loertscher has no reasonable expectation that she will 
find herself within the State of Wisconsin at a time when she 
is both pregnant and under the influence of drugs or alcohol 
to a severe degree. Ms. Loertscher previously was subjected 
to  Act  292’s  provisions  because  of  her  regular  use  of  illegal 
substances. Courts “generally have been unwilling to assume 
that the party seeking relief will repeat the type of misconduct 
that would once again place him or her at risk of that injury.” 
See Honig v. Doe, 484 U.S. 305, 320 (1988); Sanchez‐Gomez, 138 
S.  Ct.  at  1541.27  Therefore,  we  will  not  assume  that 
                                                 
27  The general rule applies in circumstances where the plaintiffs are able 

to “conduct their activities within the law and so avoid prosecution and 
conviction.” City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983) (quoting 
18                                                                No. 17‐1936 

Ms. Loertscher again will engage in the consumption of ille‐
gal substances, such as methamphetamine.  
    Determining the applicability of the “capable of repetition 
yet evading review” exception always has been an exercise of 
practiced judgment. It is not “an ingenious academic exercise 
in the conceivable.” Preiser v. Newkirk, 422 U.S. 395, 403 (1975) 
(quoting United States v. SCRAP, 412 U.S. 669, 688 (1973)). Ra‐
ther, we make a practical judgment as to whether the circum‐
stances alleged in the complaint have “evaporated or disap‐
peared”  or  “by  [their]  continuing  and  brooding  presence,” 
continue to cast “a substantial adverse effect” on the plaintiff. 
Super Tire Eng’g Co. v. McCorkle, 416 U.S. 115, 122 (1974).28   

                                                 
O’Shea v. Littleton, 414 U.S. 488, 497 (1974)). It follows that, where the plain‐
tiff has made a showing of an “inability to conform his conduct to socially 
acceptable norms,” the general rule does not apply. Honig v. Doe, 484 U.S. 
305, 320 (1988) (stating that the Court had “[n]o   reluctance” in assuming 
that a student’s inability “to govern his aggressive, impulsive behavior” 
would result in future expulsions from the classroom that would implicate 
the State’s challenged response). 
28 Ms. Loertscher submits that the second requirement—a reasonable ex‐

pectation that the same complaining party will be subject to the same ac‐
tion again—should not be applied literally to her circumstances. She relies 
upon Jones v. Illinois Department of Rehabilitation Services, 689 F.2d 724 (7th 
Cir. 1982), and Majors v. Abell, 317 F.3d 719 (7th Cir. 2003), to support her 
argument.  
    In Jones, the court considered a deaf student’s challenge to a state col‐
lege’s failure to  provide  him  with  the  services  of  a  sign  language  inter‐
preter.  On  appeal,  this  court  determined  that  the  action  had  not  been 
mooted by the student’s graduation but was “capable of repetition both 
as to Jones … and as to other deaf clients of IDRS who are or will be stu‐
dents at IIT.” 689 F.2d at 728. Regarding Jones, the court determined that, 
“[a]lthough he disclaim[ed] any current intent to attend graduate school, 
No. 17‐1936                                                                     19 


                                                 
that [wa]s a possibility that [could not] be discounted in today’s society 
and in his highly technical profession.” Id. Moreover, “[t]he case [wa]s also 
capable of repetition by other hearing‐impaired IIT students who [we]re 
IDRS clients.” Id.  
    Since Jones, however, the Supreme Court has emphasized that the “ex‐
ception applies ‘only in exceptional situations,’ where (1) ‘the challenged 
action [is] in its duration too short to be fully litigated prior to cessation or 
expiration,’ and (2) ‘there [is] a reasonable expectation that the same com‐
plaining  party  [will]  be  subject  to  the  same action again.’”  Kingdomware 
Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (alterations in orig‐
inal) (emphasis added) (quoting Spencer v. Kemna, 523 U.S. 1, 17 (1998)). 
Additionally, Jones’s legal action, unlike Ms. Loertscher’s, was mooted by 
the passage of time, not his voluntary departure from the school. 
     Similarly, Majors does not persuade us that Ms. Loertscher’s situation 
falls within the exception for cases capable of repetition but evading re‐
view. In Majors, we considered the constitutionality of an Indiana law re‐
quiring the disclosure of the identity of individuals who paid for certain 
political ads. As a preliminary matter, we had to consider whether a can‐
didate had standing to challenge the law when the election in which he 
had run already had occurred and when the candidate had not declared 
his candidacy for the next election. We held that “[a] candidate plaintiff 
no more has a duty to run in every election in order to keep his suit alive 
than an abortion plaintiff has a duty to become pregnant again at the ear‐
liest possible opportunity in order to keep her suit alive. Politicians who 
are defeated in an election will often wait years before running again; ob‐
viously this doesn’t show they’re not serious about their political career.” 
Majors, 317 F.3d at 722–23.  
      The Majors court, like the Jones court, did not have the benefit of the 
Supreme Court’s later emphasis on the importance of a court’s assessing 
the reasonable expectation that the “same complaining party [will] be subject 
to the same action again.” Kingdomware Techs., Inc. 136 S. Ct. at 1976. More‐
over,  as  with  Jones,  Majors  presents  facts  very  different  from  those  pre‐
sented by Ms. Loertscher. The candidate in Majors had not left Indiana; he 
still resided there and, if he pursued office again, would continue to be 
subject  to  the  law.  Ms.  Loertscher,  however,  permanently  has  removed 
20                                                                  No. 17‐1936 

    Ms.  Loertscher  has  not  shown  that  she  has  a  reasonable 
expectation that she will again be subject to the provisions of 
Act 292, and, therefore, she has not satisfied the conditions of 
establishing the exception to mootness for claims capable of 
repetition but evading review.  
       
                                           Conclusion 
    For the reasons set forth in this opinion, Ms. Loertscher’s 
claim for injunctive relief against the state defendants is moot. 
Because  this  action  became  moot  through  Ms.  Loertscher’s 
voluntary departure from the State of Wisconsin, we vacate 
the district court’s entry of summary judgment and injunctive 
relief in favor of Ms. Loertscher, see Azar v. Garza, No. 17‐654, 
2018 WL 2465222, at *2 (U.S. June 4, 2018), and remand to the 
district court with instructions to dismiss the action as moot. 
          VACATED and REMANDED with INSTRUCTIONS to 
                                           DISMISS  
       
       
       
       




                                                 
herself  from  Wisconsin,  and  there  is  no  longer  a  threat  that  she  will  be 
subject to Act 292—or any other Wisconsin law.